DETAILED ACTION
Claims status
In response to the application filed on 03/24/2020, claims 1-30 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-16 and 29 are drawn to a method A method for wireless communications at a user equipment (UE), comprising: receiving, from a source cell, a handover command comprising an indication to perform a handover to a target cell; identifying a configuration for a physical uplink shared channel based at least in part on the handover command or downlink control information of the target cell, the configuration comprising at least one of a waveform configuration, a numerology configuration, or a modulation scheme configuration; and transmitting, to the target cell, a message via the physical uplink shared channel having the identified configuration, the message indicating a completion of the handover to the target cell.” [Emphasis Added]. The subject matter classified in H04L 27/0008, H04L 27/0012, and H04L27/26025.


Claims 17-28 and 30 are drawn to A method for wireless communications at a user equipment (UE), comprising: receiving, from a source cell, a handover command comprising an indication to perform a handover to a target cell; identifying a plurality of occasions for a physical uplink shared channel transmission associated with the handover, each occasion of the plurality of occasions comprising a different set of time and frequency resources for the physical uplink shared channel transmission; identifying one or more occasions of the plurality of occasions for the physical uplink shared channel transmission; and transmitting, to the target cell, a message on the physical uplink shared channel via the one or more occasions, the message indicating a completion of the handover to the target cell.", [Emphasis Added]. The subject matter classified in H04B/0617, H04B7/0695, and H04B7/088.
The inventions are distinct, each from the other because of the following reasons:
Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case:
The subcombination Group I has separate utility from Group II such as Group I is drawn to the method wherein “the configuration comprising at least one of a waveform configuration, a numerology configuration, or a modulation scheme configuration”
The subcombination Group II has also separate utility from Group I such as Group II is drawn to the method wherein “each occasion of the plurality of occasions comprising a different set of time and frequency resources for the physical uplink shared channel transmission”, and the one or more occasions further includes identifying a beamforming and receiving the indication of beamforming. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416